Appellant was convicted of the offense of mayhem, and sentenced to serve imprisonment in the penitentiary for an indeterminate term of from six to eight years. It was alleged that he bit, etc., off a small piece of one of the ears of one Willie Rhodes.
The court has read, sitting en banc, the entire testimony. The admission, over proper objection, of some of it, notably that to the effect that Willie Rhodes, after the rencounter with appellant, told some of the witnesses that appellant had "bit off his ear" — said statement not being shown to have been in appellant's presence and hearing — constituted reversible error.
The judgment is reversed, and the cause remanded.
Reversed and remanded.